IN THE COURT OF APPEALS OF TENNESSEE

                            MIDDLE SECTION

                                AT NASHVILLE
                                                              FILED
                                                               October 2, 1996

MICHAEL SCOTT EVANS,                   )                      Cecil W. Crowson
                                       )                     Appellate Court Clerk
     Plaintiff/Appellant,              )     Appeal No.
                                       )     01-A-01-9511-JV-00508
v.                                     )
                                       )     Davidson Juvenile
KAREN MARIE BISSON STEELMAN,           )     No. 9419-13267
                                       )
     Defendant/Appellee.               )



                      CONCURRING OPINION
         I fully concur in Judge Cantrell's opinion.           I have read

with much interest Judge Koch's dissenting opinion.            The matters

set forth in the dissenting opinion might make good public policy,

but the setting of public policy is not a matter for this court or

any court in Tennessee.

         "[It is generally recognized that the public policy
         of a State is to be found in its Constitution and
         statutes, and] only in the absence of any
         declaration in [Constitution and statutes] may
         [public policy] be determined from judicial
         decisions.    [In order to ascertain the public
         policy of a State in respect to any matter, the
         acts of the legislative department should be looked
         to, because a legislative act, if constitutional,
         declares in terms the policy of the State, and is
         final so far as the courts are concerned.]      All
         questions of policy are for the legislature, and
         not for the courts . . . [Hence the courts are not
         at liberty to declare a law void as in violation of
         public policy.]   Where courts intrude into their
         decrees their opinion on questions of public
         policy, they in effect constitute the judicial
         tribunal as law making bodies in usurpation of the
         powers of the legislature."

Hodges   v.   S.C.   Toof   &   Co.,   833 S.W.2d 896,   902-03   (Tenn.

1992)(quoting Cavender v. Hewitt, 145 Tenn. 471, 475-76, 239 S.W.
767, 768 (1921))(alterations in original).

            "This court can know nothing of public policy
         except from the Constitution and the laws, and the
         course of administration and decision. It has no
         legislative powers. It cannot amend or modify any
         legislative acts. It cannot examine questions as
         expedient or inexpedient, as politic or impolitic.
         Considerations of that sort must, in general, be
       addressed to the Legislature. Questions of policy
       determined there are concluded here.["]
         "There are cases, it is true, in which arguments
       drawn from public policy must have large influence;
       but these are cases in which the course of
       legislation and administration does not leave any
       doubt upon the question what the public policy is,
       and in which what would otherwise be obscure or a
       doubtful interpretation, may be cleared and
       resolved by reference to what is already received
       and established.["]

Nashville Railway & Light Co. v. Lawson, 144 Tenn. 78, 91, 229 S.W.
741, 744 (Tenn. 1921)(quoting License Tax Case, 5 Wall. 462, 469,

18 L. Ed. 497, 500 (1867)).



       The   statue   in   this   case   is   clear   and   constitutional.

Therefore, I concur in Judge Cantrell's well-reasoned opinion.




                                     ________________________________
                                     SAMUEL L. LEWIS, J.